 

(Contract No. 1011122002)

 

Personal Property Pledge Contract (Total Quantity Control Model)

 

(Selective and Summary Translation)

 

The Pledgor:        Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd.

(“Party A”)

Legal Representative: WU Zishen

 

The Pledgee:        China International Trust and Investment Corporation
(CITIC), Hohhot Branch

(“Party B”)

Legal Representative: SUN Xiaofan

 



Date:December 23, 2011

 

Article 1Master Claim under the Guarantee

 

The master claim under the guarantee is Party B’s creditor claim in the amount
of RMB 120,000,000.00 (One Hundred Twenty Million) under the Master Contract.

 

Article 2Term of the Performance Period

 

Pursuant to the provisions of the Master Contract, the performance period for
the master claim is 6 months, from December 23, 2011 to June 22, 2012.

 

Article 3Pledged Items

 

3.1         The Pledged Items provided to Party B are the assets listed in the
“List of Pledged Items” attached hereto.

 

Article 4Scope of the Pledge Guarantee

 

4.1          The scope of this guarantee includes debt principal, interest,
penalty interest, compound interest, default penalty, damages and all fees and
expenses incurred in the realization of the debt claims and the Pledgee’s rights
(including but not limited to litigation fees, arbitration fees, attorney fees,
traveling expenses, appraisal fees and fees associated with disposition,
transfer, preservation, announcement and enforcement).

 

 

 

 

Article 5Transfer and Custodianship of the Pledged Items

 

Party A and Party B both agree that Party B will appoint and entrust
[handwritten name of the custodian illegible] as custodian (the “Custodian”) for
the Pledged Items; Party A, Party B and the Custodian have entered into
“Personal Property Pledge Custodianship Agreement” (agreement number:
[handwritten number illegible]), which sets forth the responsibilities and
obligations of each of the three parties.

 

Article 6Insurance of the Pledged Items

 

6.1           During the effective period of the pledge, Party A must insure the
Pledged Items with an insurance company designated by Party B and must not
suspend or cancel the insurance for any reason during the term of the insurance.
The term of the insurance must exceed the term of the pledge by ____ months.

 

6.2           Party A must indicate in the insurance policy that Party B is the
primary beneficiary of the policy and, in the event of the occurrence of any
covered incident, the insurer must wire the insurance compensation to an account
designated by Party B.

 

6.3           If Party A fails to place insurance pursuant to the above, Party B
shall have the right to do so directly for Party A with Party A being
responsible for all the fees and premiums.

 

6.4           The insurance policy must be placed in Party B’s care.

 

6.5           During the effective period of the pledge, if the value of the
Pledged Items decreases for any reason beyond the covered risk event, Party A
must provide additional guarantee approved by Party B.

 

6.6           Party A agrees that Party B shall have the right to use the
insurance compensation, if it is received due to the damage or loss of the
Pledged Items, in the following manner:

 

Repay the loan principal and interest and all the fees and expenses associated;

 

Convert the amount as fixed-period deposit to be used as pledge guarantee for
the Master Contract;

 

Use it to restore or repair the Pledged Items in order to restore the value of
the Pledged Items;

 

Place it in escrow with a third party designated by Party B.

 

Article 7Damage Caused by a Third Party

 

2

 

 

7.1          During the effective period of the pledge, if the act of a third
party causes any decrease in the value of the Pledged Items, all damage
compensation received must be deposited into an account designated by Party B
and Party A agrees that Party B shall have the right to use such amount in
accordance with the provisions of Section 11.2 herein.

 

7.2          During the effective period of the pledge, if the act of a third
party causes any decrease in the value of the Pledged Items, Party A must
provide additional guarantee approved by Party B.

 

Article 8Realization of the Pledgee’s Right

 

Upon the occurrence of any of the following, Party B shall have the right to
dispose of the Pledged Items:

 

8.1          Party A fails to perform all or part of its debt obligations under
the Master Contract upon the expiration of the term of the loan

 

8.2          The occurrence of other circumstances in which Party B may realize
its creditor claims in advance pursuant to the provisions of the Master
Contract.

 

8.3          Party A’s suspension of operation, going out of business, filing
(or being forced to file) for bankruptcy, dissolution, business license being
revoked or cancelled.

 

8.4          Material decrease of the value of the Pledged Items and Party A’s
failure to provide additional guarantee approved by Party B.

 

8.5          Party A’s experience of other events that endanger or harm, or are
likely to endanger or harm, Party B’s rights and interests.

 

8.6          Party A’s failure to perform, or violation of, any of its
obligations specified herein.

 

Party B shall have the right to demand additional compensation if the proceeds
from the disposition of the Pledged Items is insufficient.

 

Article 9Party A’s Representations and Warranties

 

9.1          Party A warrants that Party A has the complete, valid and legal
ownership and disposition right to the Pledged Items hereunder and is the sole
legal owner of such Pledged Items, and there is no joint ownership or pro rata
ownership with respect to such Pledged Items.

 

9.2          Party A warrants that there is no dispute regarding the ownership
of such items and no freeze, withholding, pledge or other enforcement action
involving such items.

 

3

 

 

9.3         Party A fully understands the provisions herein and is providing
such guarantee of its own volition.

 

9.4         The pledge established on the Pledged Items by Party A has been
authorized by Party A’s board.

 

9.5         The pledge will not be subject to any limitation and will not result
in any illegal situations.

 

9.6         All the documents and information provided by Party A in connection
with the Pledged Items are valid, truthful, accurate and complete.

 

Article 10Party A’s Rights and Obligations

 

10.1       During the term of the this contract, if there is any major change
that may affect Party A’s rights to the Pledged Items, including but not limited
to share transfer, reorganization, major financing, sale of assets, acquisition,
M&A, spin-off, equity restructuring, joint capital or joint venture or joint
operation, contracting or lease, external investment, substantial increase of
debt financing, change in the scope of operation and registered capital,
bankruptcy or liquidation, that may affect Party B’s rights and interests, Party
A must notify Party B promptly.

 

10.2       During the effective term of this contract, Party A shall not
transfer, lease, re-pledge, gift, entrust, remodel or dispose of all or part of
the Pledged Items without Party B’s prior written consent.

 

10.3       If the Pledged Items are affected or are likely to be affected by any
harm from a third party, Party A has the obligation to take effective measures
to prevent such harm.

 

10.4       Party A shall not set up any obstacle in the event that Party B
exercises its right to dispose of the Pledged Items or attempt to impede or
delay such disposition. Party A must provide all necessary assistance at Party
B’s request.

 

10.5       After the Debtor has repaid all the debts under the Master Contract,
Party A shall have the right to demand that the pledge hereunder be dissolved.

 

10.6       Party A shall have the obligation to pay the custodian fee, storage
fee, transportation fee, loading/unloading fee, inspection fee, stamp duty and
all other fees in connection with the maintenance and management of the Pledged
Items in accordance with the provisions provided in the “Personal Property
Pledge Custodianship Agreement” between Party A, Party B and the Custodian.

 

Article 11Party B’s Rights and Obligations

 

4

 

 

11.1       Party B shall have the right to dispose of the Pledged Items in
accordance with the provisions herein, if the Debtor fails to perform all or
part of its debt obligations upon the expiration of the term of the loan in
accordance with the Master Contract.

 

11.2       If the proceeds from the disposition of the Pledged Items are
insufficient to repay all the debts within the scope of the guarantee hereunder,
Party B shall have the right to pursue the Debtor in accordance with the law for
any insufficient portion; Party B must return the remaining part, if any, to
Party A after repayment.

 

11.3       If Party A fails to pay all the relevant fees in accordance with
Section 10.6 herein, Party B shall have the right (but not the obligation) to
dispose of the Pledged Items and pay such fees to the Custodian upon receiving
the notice from the Custodian on behalf of Party A.

 

Article 12Responsibility for Fees

 

Party A shall be responsible for all the fees (appraisal, certification,
insurance, registration, authentication, preservation and storage, etc.) in
connection with this contract.

 

Article 13Breach and Handling of Breach

 

During the effective term of this contract, if Party A breaches any provisions
in Article 3, Article 5, Article 6, AR7, Article 9 and Article 10 herein, Party
B shall have the right to demand Party A to rectify such breach, provide
corresponding guarantee, compensate for any loss and shall have the right to
dispose of the Pledged Items.

 

Party A agrees that Party B shall have the right to handle the proceeds from
such disposition in accordance with the provisions of Section 11.2 herein.

 

Article 14Continuity of the Obligations

 

All of Party A’s obligations hereunder shall continue and be binding to Party
A’s successors, designees, transferees and all surviving entities after merger,
reorganization and change of names, and shall not be subject to any dispute,
claims, orders from superiors, provisions of Party A’s contracts with other
parties, nor shall they be affected by the Debtor’s bankruptcy, insolvency or
loss of business qualifications or any other events.

 

Article 15Contract Effectuation

 

This contract shall become effective upon the satisfaction of the following
conditions:

 

15.1       The contract is executed by the respective representatives of both
parties.

 

5

 

 

15.2       The Custodian and Party A has provided the “List of the Pledged
Items” to Party B.

 

Article 16Contract Amendment and Dissolution

 

After the contract has become effective, neither party can modify, change or
dissolve this contract without prior consultation and agreement with the other
party.

 

Article 17Resolution of Dispute

 

Any dispute that cannot be resolved through consultation between the parties
hereto must be resolved through legal action submitted to the people’s court at
Party B’s location.

 

During the course of the litigation or arbitration, all provisions that are not
in dispute shall continue to be performed.

 

Article 18Others

 

18.1       If Party B and the Debtor agree to revise some provisions in the
Master Contract, except those regarding the extension of the term of the Master
Contract or the increase of debt, there is no obligation to obtain Party A’s
consent and Party A shall not use this as ground to absolve of its
responsibility for guarantee hereunder.

 

18.2       Other matters not covered herein may be provided in supplemental
agreement, which shall have the same legal effect.

 

18.3       Any provision or content herein that are determined to be invalid
shall not affect the validity of any other provision or content herein.

 

18.4       Any notice sent by Party B to Party A shall be considered received if
it is sent by telex, telegram or faxed or received three days after it is posted
in registered mail.

 

18.5       Party A and Party B will each have a copy of this contract.

 

6

 

 

[Attachment: List of the Pledged Items]

 

Party A: (Seal or Special Business Seal)   /seal/ Inner Mongolia Yongye Nongfeng
Biotechnology Co., Ltd. Legal Representative:/s/ [signature not legible]    
Party B: (Seal or Special Business Seal)   /seal/ China International Trust and
Investment Corporation (CITIC),   Hohhot Branch Legal Representative: /s/ SUN
Xiaofan

 

[Attachment: List of the Pledged Items]

 



7

